DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, directed to Fig. 1 and claims 1-20 in the interview of April 5, 2022, with Applicant’s representative Greg Turocy, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2007/0013759 (“Kadomatsu”).
Claim 1
Kadomatsu discloses a chemical solution discharge device for discharging a chemical solution, comprising: a substrate comprising a plurality of first pressure chambers and a plurality of second pressure chambers respectively adjacent to the plurality of first pressure chambers (Figs. 4C and 5, pressure chambers 52 formed in plurality in adjacent columns), which communicate with nozzles for discharging the chemical solution and are filled with the chemical solution (Fig. 4B, nozzles 51), and chemical solution supply ports for supplying the chemical solution to the plurality of first pressure chambers and second pressure chambers (Figs. 4B and 4C, supply ports 54); holding containers configured to communicate with the plurality of first pressure chambers and second pressure chambers via the chemical solution supply ports, and to hold the chemical solution (supply tanks 14); a plurality of first actuators configured to change a pressure of the chemical solution in the plurality of first pressure chambers, and to discharge the chemical solution from the nozzles (piezoelectric actuators 58 corresponding to first column); a plurality of second actuators configured to change a pressure of the chemical solution in the plurality of second pressure chambers, and to discharge the chemical solution from the nozzles (piezoelectric actuators 58 corresponding to second column); a first conductive wire configured to supply a first driving signal to the plurality of first actuators (paragraph [0094], drive wiring); and a second conductive wire configured to supply a second driving signal to the plurality of second actuators (paragraph [0094], drive wiring).  

Claim 2
Kadomatsu discloses the device according to claim 1, wherein the plurality of second pressure chambers are respectively adjacent to the plurality of first pressure chambers in a first direction and a second direction orthogonal to the first direction (Fig. 4C).  

Claim 5
Kadomatsu discloses the device according to claim 1, further comprising: a first drive circuit configured to output the first driving signal; and a second drive circuit configured to output the second driving signal (paragraph [0099], drive signal for each fluid type actuator).  

Claim 6
Kadomatsu discloses the device according to claim 1, wherein each of the plurality of first actuators and second actuators comprises a piezoelectric film (paragraph [0058], piezoelectric film).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0013759 (“Kadomatsu”) in view of U.S. Patent Pub. 2015/0035883 (“Fukuda”).
Claim 3
Kadomatsu discloses the device according to claim 1.
Kadomatsu discloses driving signals to actuate fluid to ejection from pressure chambers but does not appear to explicitly disclose wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers during a period different from a period during which the first driving pulse is supplied from the first conductive wire.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers during a period different from a period during which the first driving pulse is supplied from the first conductive wire, as disclosed by Fukuda, into the device of Kadomatsu, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 4
Kadomatsu discloses the device according to claim 1.
Kadomatsu discloses driving signals to actuate fluid to ejection from pressure chambers but does not appear to explicitly disclose wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers 37JJG10014073USA to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers 37JJG10014073USA to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse, as disclosed by Fukuda, into the device of Kadomatsu, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claims 7, 8, 9, 12, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0013759 (“Kadomatsu”) in view of U.S. Patent Pub. 2008/0062229 (“Tokunaga”).
Claim 7
Kadomatsu discloses the device according to claim 1.
	Kadomatsu does not appear to explicitly disclose wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction.
	Tokunaga discloses wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction (paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction, as disclosed by Tokunaga, into the device of Kadomatsu, for the purpose of increasing pitch and actuator density (Tokunaga, paragraphs [0006, 0084]).

Claim 8
Kadomatsu discloses a chemical solution discharge device, comprising: a substrate comprising a plurality of first pressure chambers and a plurality of second pressure chambers respectively adjacent to the plurality of first pressure chambers, which communicate with nozzles for discharging the chemical solution and are filled with a chemical solution (Figs. 4C and 5, pressure chambers 52 formed in plurality in adjacent columns), and chemical solution supply ports for supplying the chemical solution to the plurality of first pressure chambers and second 38JJG10014073USA pressure chambers (Figs. 4B and 4C, supply ports 54); holding containers configured to communicate with the plurality of first pressure chambers and second pressure chambers via the chemical solution supply ports, and to hold the chemical solution (supply tanks 14); a plurality of first actuators configured to change a pressure of the chemical solution in the plurality of first pressure chambers, and to discharge the chemical solution from the nozzles (piezoelectric actuators 58 corresponding to first column); a plurality of second actuators configured to change a pressure of the chemical solution in the plurality of second pressure chambers, and to discharge the chemical solution from the nozzles (piezoelectric actuators 58 corresponding to second column); a first conductive wire configured to supply a first driving signal to the plurality of first actuators (paragraph [0094], drive wiring); and a second conductive wire configured to supply a second driving signal to the plurality of second actuators (paragraph [0094], drive wiring).  
	Kadomatsu does not appear to explicitly disclose wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction.
	Tokunaga discloses wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction (paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction, as disclosed by Tokunaga, into the device of Kadomatsu, for the purpose of increasing pitch and actuator density (Tokunaga, paragraphs [0006, 0084]).

Claim 9
Kadomatsu in view of Tokunaga discloses the device according to claim 8, wherein the plurality of second pressure chambers are respectively adjacent to the plurality of first pressure chambers in a first direction and a second direction orthogonal to the first direction (Kadomatsu, Fig. 4C).    

Claim 12
Kadomatsu in view of Tokunaga discloses the device according to claim 8, further comprising: a first drive circuit configured to output the first driving signal; and a second drive circuit configured to output the second driving signal (Kadomatsu, paragraph [0099], drive signal for each fluid type actuator).    

Claim 13
Kadomatsu in view of Tokunaga discloses the device according to claim 8, wherein each of the plurality of first actuators and second actuators comprises a piezoelectric film (Kadomatsu, paragraph [0058], piezoelectric film).    


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0013759 (“Kadomatsu”) in view of U.S. Patent Pub. 2008/0062229 (“Tokunaga”), further in view of U.S. Patent Pub. 2015/0035883 (“Fukuda”).
Claim 10
Kadomatsu in view of Tokunaga discloses the device according to claim 8.
Kadomatsu in view of Tokunaga discloses driving signals to actuate fluid to ejection from pressure chambers but does not appear to explicitly disclose wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and39JJG10014073USA the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers during a period different from a period during which the first driving pulse is supplied from the first conductive wire.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and39JJG10014073USA the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers during a period different from a period during which the first driving pulse is supplied from the first conductive wire, as disclosed by Fukuda, into the device of Kadomatsu in view of Tokunaga, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 11
Kadomatsu in view of Tokunaga discloses the device according to claim 8. 
Kadomatsu in view of Tokunaga discloses driving signals to actuate fluid to ejection from pressure chambers but does not appear to explicitly disclose wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse, as disclosed by Fukuda, into the device of Kadomatsu in view of Tokunaga, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claims 14 -19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0013759 (“Kadomatsu”) in view of U.S. Patent Pub. 2005/0136534 (“Austin”).
Claim 14
Kadomatsu discloses a chemical solution processing system, comprising: a substrate comprising a plurality of first pressure chambers and a plurality of second pressure chambers respectively adjacent to the plurality of first pressure chambers (Figs. 4C and 5, pressure chambers 52 formed in plurality in adjacent columns), which communicate with nozzles for discharging a chemical solution and are filled with the chemical solution (Fig. 4B, nozzles 51), and chemical solution supply ports for supplying the chemical solution to the plurality of first pressure chambers and second pressure chambers (Figs. 4B and 4C, supply ports 54); holding containers configured to communicate with the plurality of first pressure chambers and second pressure chambers via the chemical solution supply ports, and to hold the chemical solution (supply tanks 14); a plurality of first actuators configured to change a pressure of the chemical solution in the plurality of first pressure chambers, and to discharge the chemical solution from the nozzles (piezoelectric actuators 58 corresponding to first column); a plurality of second actuators configured to change a pressure of the chemical solution in the plurality of second pressure chambers, and to discharge the chemical solution from the nozzles (piezoelectric actuators 58 corresponding to second column);  41JJG10014073USA a first conductive wire configured to supply a first driving signal to the plurality of first actuators (paragraph [0094], drive wiring); a second conductive wire configured to supply a second driving signal to the plurality of second actuators (paragraph [0094], drive wiring).
Kadomatsu does not appear to explicitly disclose a microplate comprising a plurality of well openings for receiving discharged chemical solution from the nozzles.  
Austin discloses an inkjet device with microplate and microarrayers (paragraphs [0100-0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have incorporated a microplate comprising a plurality of well openings for receiving discharged chemical solution from the nozzles, as disclosed by Austin, into the device of Kadomatsu, for the purpose of providing large scale deposition of fluid assays for experimentation (Austin, paragraph [0004]).

Claim 15
Kadomatsu in view of Austin discloses the system according to claim 14, wherein the plurality of second pressure chambers are respectively adjacent to the plurality of first pressure chambers in a first direction and a second direction orthogonal to the first direction (Kadomatsu, Fig. 4C).   

Claim 16
Kadomatsu in view of Austin discloses the system according to claim 14. 
Kadomatsu discloses driving signals to actuate fluid to ejection from pressure chambers but does not appear to explicitly disclose wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers during a period different from a period during which the first driving pulse is supplied from the first conductive wire.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers during a period different from a period during which the first driving pulse is supplied from the first conductive wire, as disclosed by Fukuda, into the device of Kadomatsu in view of Austin, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 17
Kadomatsu in view of Austin discloses the system according to claim 14.
Kadomatsu discloses driving signals to actuate fluid to ejection from pressure chambers but does not appear to explicitly disclose wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical 42JJG10014073USA solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical 42JJG10014073USA solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse, as disclosed by Fukuda, into the device of Kadomatsu in view of Austin, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 18
Kadomatsu in view of Austin discloses the system according to claim 14, further comprising: a first drive circuit configured to output the first driving signal; and a second drive circuit configured to output the second driving signal (Kadomatsu, paragraph [0099], drive signal for each fluid type actuator).   

Claim 19
Kadomatsu in view of Austin discloses the system according to claim 14, wherein each of the plurality of first actuators and second actuators comprises a piezoelectric film (Kadomatsu, paragraph [0058], piezoelectric film).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0013759 (“Kadomatsu”) in view of in view of U.S. Patent Pub. 2005/0136534 (“Austin”), further in view of U.S. Patent Pub. 2008/0062229 (“Tokunaga”).
Claim 20
Kadomatsu in view of Austin discloses the system according to claim 14.
Kadomatsu does not appear to explicitly disclose wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction.
Tokunaga discloses wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction (paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction, as disclosed by Tokunaga, into the device of Kadomatsu in view of Austin, for the purpose of increasing pitch and actuator density (Tokunaga, paragraphs [0006, 0084]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853